GOODE, J.
This appeal was taken from the judgment of the court below on a motion filed by the appellant to retax costs. Evidence was introduced and declarations' of law requested at the hearing of said motion, as appears from the bill of exceptions which is presented in full. But it does not appear that any objection was made or exception taken to the court’s rulings on the requests for declarations or an exception saved to the judgment on the motion to retax costs, so there is nothing to review. St. Louis v. Brooks, 107 Mo. 380; Watson v. Race, 46 Mo. App. (K. C.) 546. Filing a motion for a new trial and excepting to the order overruling it does not dispense with the necessity of saving exceptions to previous rulings whose propriety is questioned. American Wine Co. v. Scholer, 13 Mo. App. (St. L.) 345.
The judgment is affirmed.
Bland, P. J., and Barclay, J., concur.